VAUGHT, Chief Judge, concurring in part and dissenting in part. |1tI agree with the majority to affirm the conviction for felon-in-possession of a firearm, and would deny appellant’s speedy-trial argument. However, I do not believe that the evidence was sufficient to convict on the two drug charges, because there was no evidence to corroborate the testimony of Layton’s wife, who was an accomplice. Therefore, I would reverse and dismiss on the possession-with-intent-to-deliver and simultaneous-possession-of-drugs-and-flrearms charges. There is no dispute on the evidence as presented at trial, and the majority opinion sets it forth accurately. Excluding the testimony of Mrs. Layton the connecting evidence to the crime of possession of drugs is the ownership and control of a vehicle and the possession of a firearm. Notwithstanding the majority’s citation of Mings v. State, 318 Ark. 201, 884 S.W.2d 596 (1994), the ownership and control of a vehicle occupied by a husband and wife traveling together does not raise any suspicion of criminal activity whatsoever. If driving your own car, with your wife beside you, proves that you are aware of the contents of your wife’s purse, then many men are in jeopardy. Realistically, the only evidence the State had is the possession of the gun. While the majority, as did the State, relies on Kilpatrick v. State, 322 Ark. 728, 912 S.W.2d 917 (1995), that case is not nearly as persuasive as it first appears. The language of Kilpatrick sounds dispositive, “This court has recognized that firearms are considered a tool of the narcotics dealer’s trade.” Id. at 734, 912 S.W.2d at 920. However, the facts of Kilpatrick are easily | ^distinguishable. There, the gun was not the only proof offered to establish a nexus to the crime. The drugs were in plain view in the presence of the defendant. In light of our society’s acceptance (even our legislatures’ seeming insistence) of a citizen’s right to own and possess firearms, I do not believe that our supreme court intended to paint with the broad brush of— gun possession equals drug dealer. It has fallen on our court to make that pronouncement with this decision. I disagree and therefore, I dissent. MARSHALL, J., joins.